DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,037,555.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 40 of the instant application are similar in scope and content of claims of the patent from the same applicant.
Here is a comparison between claim 21 of the instant application and claim 1 of the cited US patent.
Instant Application 17/346,009
US Patent 11,037,555
Comparison
21. A system, comprising: a data processing system comprising one or more processors and memory to:
1. A system to coordinate signal processing among computing devices in a voice-driven computing environment, comprising:
Similar
identify a plurality of digital assistant devices associated with an electronic account, the plurality of digital assistant devices comprising a first digital assistant device set as a primary digital signal processor and a second digital assistant device set as a secondary signal processor;
a plurality of digital assistant computing devices comprising a first digital assistant computing device, and a second digital assistant computing device, the plurality of digital assistant computing devices operational to control a plurality of network connected devices; a data processing system comprising one or more processors and memory to execute an orchestrator component and a direct action application programming interface (“API”), the data processing system to set the first digital assistant computing device as a primary signal processor, and set the second digital assistant computing device as a secondary signal processor; the first digital assistant computing device to detect, via a sensor of the first digital assistant computing device, an input audio signal; a signal quality checker executed by the first digital assistant computing device to determine that the input audio signal detected by the sensor of the first digital assistant computing device satisfies a threshold for signal processing, and transmit, to the data processing system, an indication that the first digital assistant computing device is operational to process the input audio signal; the second digital assistant computing device to detect, via a sensor of the second digital assistant computing device, the input audio signal; the signal quality checker executed by the second digital assistant computing device to determine that the input audio signal detected by the sensor of the second digital assistant computing device satisfies the threshold for signal processing, and transmit, to the data processing system, an indication that the second digital assistant computing device is operational to process the input audio signal;
Similar
receive an indication from the first digital assistant device that the first digital assistant device detected, via a sensor of the first digital assistant device, an input audio signal and that the first digital assistant device is operational to process the input audio signal;
the orchestrator component of the data processing system to:
receive the indication from the first digital assistant computing device and the indication from the second digital assistant computing device; determine, based on the indication from the first digital assistant computing device and the indication from the second digital assistant computing device, that both the first digital assistant computing device and the second digital assistant computing

device are operational to process the input audio signal;
Similar
receive an indication from the second digital assistant device that the second digital assistant device detected, via a sensor of the second digital assistant device, the input audio signal and that the second digital assistant device is operational to process the input audio signal;
determine, responsive to the determination that both the first digital assistant computing device and the second digital assistant computing device are operational to process the input audio signal, that the first digital assistant computing device is set as the primary signal processor;
Similar
select, based on the first digital assistant device set as the primary signal processor, the first digital assistant device to process the input audio signal, wherein both the first digital assistant device and the second digital assistant device are operational to process the input audio signal;
select, based on the first digital assistant computing device set as the primary signal processor and the indication that the first digital assistant computing device is operational to process the input audio signal, the first digital assistant to process the input audio signal;
Similar
instruct, responsive to selection of the first digital assistant device set as the primary signal processor, the first digital assistant device to process the input audio signal; and
instruct, responsive to the second digital assistant set as the secondary signal processor, the second digital assistant device to enter a standby mode to prevent the second digital assistant device from processing the input audio signal.
instruct the first digital assistant computing device to process the input audio
signal; instruct the second digital assistant computing device to enter a standby mode to prevent the second digital assistant computing device from processing the input audio signal; the direct action API to: receive data packets comprising a command from the first digital assistant computing device, the command generated by the first digital assistant based on the input audio signal;
generate, for a network connected device selected from the plurality of network connected devices, an action data structure based on the command; transmit the action data structure to the network connected device to control the network connected device.
Similar


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgovanovic (US PAP 2017/0090864) in view of Watson et al. (US PAP 2016/0360018).
As per claims 21, 31, Jorgovanovic teaches a system/method, comprising:
a data processing system comprising one or more processors and memory (paragraph 26) to:
identify a plurality of digital assistant devices associated with an electronic account, the plurality of digital assistant devices comprising a first digital assistant device set as a primary digital signal processor and a second digital assistant device set as a secondary signal processor (“synchronization of multiple voice-controlled devices to establish priority of one of the devices to respond to an acoustic signal”; Abstract, paragraphs 18 — 20);
receive an indication from the first digital assistant device that the first digital assistant device detected, via a sensor of the first digital assistant device, an input audio signal and that the first digital assistant device is operational to process the input audio signal (“Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108.”; paragraphs 18 — 22);
receive an indication from the second digital assistant device that the second digital assistant device detected, via a sensor of the second digital assistant device, the input audio signal and that the second digital assistant device is operational to process the input audio signal (“Each user device 104-108 then sends its respective quality value 114-118 to the AP device 102 to be delivered to the other user devices 104-108, as indicated by the arrows between the AP device 102 and the user devices 104-108.”; paragraphs 18 — 24);
instruct, responsive to selection of the first digital assistant device set as the primary signal processor, the first digital assistant device to process the input audio signal; and instruct, responsive to the second digital assistant set as the secondary signal processor, the second digital assistant device to enter a standby mode to prevent the second digital assistant device from processing the input audio signal (“The user device with the best quality value (e.g., the first user device 104) transitions to the responsive state and processes the inquiry 54, and the other user devices (e.g., the second user device 106 and the third user device 108) stop processing the audio signal until the next wakeword is detected”; paragraphs 18 — 24).
However, Jorgovanovic does not specifically teach selecting, based on the first digital assistant device set as the primary signal processor, the first digital assistant device to process the input audio signal, wherein both the first digital assistant device and the second digital assistant device are operational to process the input audio signal.
Watson et al. disclose a set of arbitration rules can be applied in a hierarchical order to determine which of two wireless devices, an active wireless device 208 and a requesting wireless device 206, has priority for communicating audio data to a pair of
audio reproduction devices, e.g., the pair of wireless ear buds 202, 204. Asa representative example, the active wireless device 208 can be considered a primary device that has a default priority for communication with the pair of wireless ear buds 202, 204 over the requesting wireless device 206, which can be considered a secondary device. Communication for the requesting wireless device 206 can take priority over communication for the active wireless device 208 in response to selection of the requesting wireless device 206 via a user interface, e.g., by a user of the active wireless device 208 and/or the requesting wireless device 206 selecting to send audio data for the requesting wireless device 206 to the pair of wireless ear buds 202, 204 (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the primary signal processor as taught Watson et al. in Jorgovanovic, because that would help improve the performance of the voice-controlled devices in the environment (Anderson; paragraph 13).

As per claims 22, 32, Jorgovanovic in view of Watson et al. further disclose the plurality of digital assistant devices are configured to control a plurality of network connected devices responsive to one or more input audio signals (“provide synchronization of multiple voice-controlled devices to establish priority of one of the devices to respond to an acoustic signal, preventing other devices from responding to a single user command”; Jorgovanovic, Abstract).

As per claims 23, 33, Jorgovanovic in view of Watson et al. further disclose the data processing system to receive, responsive to the instruction to the first digital assistant device to process the input audio signal, data packets comprising a command from the first digital assistant device generated by the first digital assistant device based on the input audio signal (“Each device is configured to mediate its response to a wakeword by, after detecting the wakeword in an audio input, generating a data packet and attempting to send it to the other devices over a communication channel that prevents data collision. One device will succeed in sending the packet, while the other devices cannot until they receive the first device's packet, indicating that the first device has priority.”; Jorgovanovic, Abstract, paragraphs 46, 47).

As per claims 24, 34, Jorgovanovic in view of Watson et al. further disclose receive data packets from the first digital assistant device based on the input audio signal; and
generate, for a network connected device configured to be controlled via the first digital assistant device, an action data structure based on the data packets (“Each device is configured to mediate its response to a wakeword by, after detecting the wakeword in an audio input, generating a data packet and attempting to send it to the other devices over a communication channel that prevents data collision. One device will succeed in sending the packet, while the other devices cannot until they receive the first device's packet, indicating that the first device has priority.”; Jorgovanovic, Abstract, paragraphs 46, 47).

	As per claims 25, 35, Jorgovanovic in view of Watson et al. further disclose the data processing system to transmit the action data structure to the network connected device to control the network connected device (“other access point device that manages network communications between the voice-controlled devices may be configured to mediate the devices' responses”; paragraph 13).

	As per claims 26, 36, Jorgovanovic in view of Watson et al. further disclose the action data structure comprises an action for at least one of adjusting a thermostat, adjusting a light intensity, playing music on a speaker, playing a video on a television, controlling an appliance, or starting an automobile (“a command to play music on two or more of the devices”; Jorgovanovic, paragraph 14).

	As per claims 27, 37, Jorgovanovic in view of Watson et al. further disclose the plurality of digital assistant devices are heterogeneous devices, the first digital assistant device comprising a first type of device, and the second digital assistant device comprising a second type of device different from the first type of device (“User or client devices can include any of a number of general purpose personal computers, such as desktop, laptop or tablet computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols.”; Jorgovanovic; paragraph 54).

	As per claims 28, 38, Jorgovanovic in view of Watson et al. further disclose the first digital assistant device and the second digital assistant device are each configured with an assistant software development kit, and the first type of device comprises at least one of a speaker device, a television device, a mobile device, and a wearable device (“User or client devices can include any of a number of general purpose personal computers, such as desktop, laptop or tablet computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols.”; Jorgovanovic; paragraph 54).

	As per claims 29, 39, Jorgovanovic in view of Watson et al. further disclose determining, based on a comparison of one or more characteristics of the first digital assistant device and one or more characteristics of the second digital assistant device , to set the first digital assistant device as the primary signal processor, and set the second digital assistant device as the secondary signal processor; and set the first digital assistant device as the primary signal processor, and set the second digital assistant device as the secondary signal processor (Jorgovanovic, paragraphs 18 – 24; Watson et al., paragraph 36).

	As per claims 30, 40, Jorgovanovic in view of Watson et al. further disclose the data processing system to determine, based on a machine learning model, to set the first digital assistant device as the primary signal processor (“arbitration rules”; Watson et al., paragraphs 34, 43).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Torok et al. teach implicit target selection for multiple audio playback devices in an environment.  Ahmad et al. teach communication system for pairing user devices with medical devices.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658